Citation Nr: 1123015	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-42 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition, claimed as due to asbestos exposure.

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2006 decision, the Board affirmed the RO's denial of service connection for a lung condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In April 2008, in response to a joint remand, the Court issued an order vacating the part of the Board's decision that denied service connection for a lung condition and remanding the case to the Board for compliance with instructions in the Joint Motion.  

The Board remanded this matter for additional development in October 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the record establishes that he currently has chronic bronchitis with continuity of symptomatology since service.  


CONCLUSION OF LAW

Chronic bronchitis was incurred in service.  38 U.S.C.A. §§ 1110,1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2003 letter, the RO provided the Veteran with notice of the evidence required to substantiate his service connection claim. The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.   A June 2009 Supplemental Statement of the Case (SSOC) explained how disability ratings and effective dates are determined.   

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had a VA examination.  

The Board finds that VA has substantially satisfied the duties to notify and assist under the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable outcome of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § § 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including arthritis and bronchiectasis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.  The Court has held that applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1, Part VI, Par. 7.21(b). This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease. The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  See Veterans Benefits Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

B.  Analysis of Claim

The Veteran asserts that a current lung condition is due to asbestos exposure in service. 

 In a brief in support of the Veteran's claim submitted in May 2011, the Veteran's representative indicated that the Veteran has had a chronic cough for many years and believes that it is due to asbestos exposure while in service.  

As indicated in the October 2009 remand, the Board concluded that there was credible evidence of asbestos exposure, based upon the Veteran's service as a mechanic aboard Naval vessels.  

The Veteran had active duty service from September 1962 to September 1968.  
Service treatment records do not reflect any complaints or findings of a lung condition.  



A report of medical history completed in conjunction with a February 1979 U.S. Naval Reserves examination reflects that the Veteran reported a medical history of ear, nose and throat trouble, chronic or frequent cold and sinusitis.

Post-service treatment records reflect that complaints of a cough were noted in private medical records dated in 1996.  

Private treatment records dated in March 1998 noted a complaint of a cough that was worse at night.  A physician indicated that a fiberoptic laryngoscopy showed normal findings.  

Private medical records dated in February 2001 indicate that a chest CT was performed.  The records noted a clinical history of restrictive pulmonary function tests and chronic cough.  

In February 2009, the Veteran had a CT of the chest.  A report of the findings indicated that a review of the lung windows demonstrated that both lungs were well-aerated and clear.  No dominant lung mass was seen.  The reviewing physician's impression was no CT evidence of pleural plaque formation in a patient with a history of asbestos exposure; small non-specific 4 millimeter right upper lobe pulmonary nodule; mild parenchymal scar versus atelectasis in the anterior/ inferior aspect of the right middle lobe.  

In December 2009, the Veteran had a VA examination.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran served from 1962 to 1968 on Navy boats and ships, including a conventional submarine and an LST.  He had slight exposure to asbestos, in that sometimes he did valve repairs which required unwrapping an asbestos-containing covering on a pipe that could result in some aerosol dust in the air.  The Veteran reported that he was concerned about this because he had a cough for many years going back as far as he could remember.  It was usually a dry cough.  The Veteran reported that he did not usually experience postnasal drip.  He had never had asthma or pneumonia, never had aspiration.  He had a stroke in 1996 due to occlusion of the right internal carotid artery from a dissection.  It left him with a right hemisphere infarction with left hemiparesis with difficulty walking and little use of the left hand.  He could only hold a cane with the left hand.  He didn't experience any particular dysphagia at that time or since.  It was noted that the Veteran has never been a smoker and has not had asthma.  

The examiner indicated that the claims file records were reviewed.  These included a recent CT scan of the chest, which showed no significant abnormalities in the lung or heart.  It was noted that there was a 4 millimeter nodule in the upper left lung.  Pulmonary function tests dated in February 2009 showed a forced vital capacity of 3.39 or 73 percent of predicted with a decrease after bronchodilators to 3.16.  FEV1 was 2.44 or 76 percent of predicted, decreasing slightly to 2.37 after bronchodilator.  The FEV1 over FVC was 72.  Diffusion capacities were normal.  Lung volumes were likewise normal.  It was noted that an interpretation said, "obstructive pattern, mild, normal diffusion, no significant bronchodilator response.

The examiner's impression was chronic bronchitis.  The examiner noted that the Veteran's CT scan and x-rays showed no evidence of asbestos exposure or asbestosis or any other lung condition.  The examiner opined that the tiny nodule is unlikely to be related to the cough and also unlikely to indicate a tumor.  The examiner opined that, as there is no evidence of injury from asbestos or other military experience, it is unlikely that the Veteran's chronic cough is related to his military activitities.

The evidence of record establishes a current diagnosis of chronic bronchitis.  The Board notes that the issue of whether a current disability is related to asbestos exposure is an issue of medical causation, not capable of lay observation.  The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent medical evidence in this case does not establish a medical nexus between chronic bronchitis and in-service exposure to asbestos.         


The Veteran alleges that he has had chronic cough for many years and according to his VA examination described a history of cough "as far back as he can remember."   A cough is a condition that is capable of lay observation, and therefore, the Veteran's testimony regarding his symptoms is competent.  See Jandreau, supra.  

The Board notes that service treatment records do not reflect treatment for coughs or bronchitis.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The Board finds that the Veteran's statements regarding the duration of his chronic cough is sufficient to establish continuity of symptomatology since service.  The Veteran's reported history is supported by treatment records which demonstrate ongoing complaints of symptom since 1979.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic bronchitis is warranted.  


ORDER


Service connection for chronic bronchitis is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


